Citation Nr: 0415963	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  In that decision, the RO denied 
the appellant's application to reopen claims of entitlement 
to service connection for paranoid schizophrenia (claimed as 
nervous condition) and for a back disorder.

The "new and material" issues are adjudicated in this 
decision.  The underlying issues of entitlement to service 
connection for a psychiatric disorder and for a back 
disorder, are addressed in the Remand section of this 
document.  

In the veteran's March 2001 formal application from which 
this appeal arises, he also raised a claim for service 
connection for migraine headaches, an issue which has not yet 
been adjudicated by the RO.  This matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  In a December 1979 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
psychiatric disorder and for a back disorder; the appellant 
was provided notice of the decision and of his appellate 
rights, but he did not file a notice of disagreement.
 
2.  Evidence added to the record since the December 1979 
rating decision was not previously submitted to VA decision 
makers, and is so significant with respect to both claims, 
that it must be considered in order to fairly decide the 
merits of the case with respect to both claims.



CONCLUSIONS OF LAW

1.  The RO's unappealed December 1979 decision, which denied 
the veteran's claim of service connection for a psychiatric 
disorder, is final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 
19.153 (1979).

2.  The RO's unappealed December 1979 decision, which denied 
the veteran's claim of service connection for a back 
disorder, is final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 
19.153 (1979).
 
3.  Evidence received since the December 1979 rating decision 
is new and material; the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

4.  Evidence received since the December 1979 rating decision 
is new and material; the claim of entitlement to service 
connection for a back disorder, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

The provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are not relevant in the instant 
case because the application to reopen was received in March 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Also, 
because this decision effects a grant-reopening of the 
claims-of the benefits sought on appeal, appellate review 
may be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
further analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Nevertheless, the record does show that in March 2003, prior 
to the statement of the case on the veteran's claims on 
appeal, the RO notified the veteran of what is involved in 
reopening claims, and of VA's duties to assist the veteran in 
obtaining evidence for his claims.  He as also been notified 
in the statement of the case of what additional information 
is needed to be submitted to reopen his claim - new and 
material evidence showing the condition was incurred in or 
aggravated by service. 

II.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in a December 1979 decision, the RO 
denied service connection for a psychiatric disorder 
characterized as a mental deficiency, alcoholism, and for a 
back disorder.  The RO determined that the veteran's mental 
deficiency was a congenital condition with no aggravation 
shown during service, and that VA examination of the back was 
negative for back pain or pathology.  The record shows that 
the veteran was notified of that decision and of his 
appellate rights.  

The evidence of record at the time of the December 1979 
rating decision consisted of service medical records, the 
report of a September VA hospital summary report, and a 
report of a December 1979 VA examination. 
 
The veteran did not perfect an appeal with respect to the 
December 1979 rating decision, which therefore became final 
as to both claims.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 
19.153 (1965).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
March 2001 to reopen a claim for service connection for a 
psychiatric disorder, claimed as paranoid schizophrenia, and 
for a back disorder, claimed as back pain.  As defined by the 
regulation in effect at that time, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in March 2001, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

In summary, the evidence of record in the claims file shows 
that with respect to the requirements for entitlement to 
service connection, what was missing at the time of the 
December 1979 rating decision was the following:  Regarding 
the back disorder claim, there was no evidence of a current 
back disorder.  On examination of the musculoskeletal system 
during the December 1979 VA examination,  no pathology was 
found and the examiner remarked that the veteran made no 
illusions to any back condition.  No diagnosis of a back 
disorder was made.  Regarding the psychiatric disorder claim, 
the evidence as reflected in service medical records show 
that the veteran was diagnosed with mental deficiency, mild; 
borderline intelligence; existing prior to service.  The 
December 1979 VA neuropsychiatric examination report contains 
a diagnosis of  mental retardation.  There is also no 
evidence of aggravation of any such defect during service.  

The evidence associated with the claims folder since the 
December 1979 rating decision includes service personnel 
records, private and VA treatment records, and the report of 
VA examinations in September 2002.  The service personnel 
records are not material to the issues here.  

The new evidence provided since December 1979 includes 
private medical records showing psychiatric treatment from 
1984 to 2001.  These records include diagnoses of psychiatric 
disorders including schizophrenia, paranoid type; mild mental 
retardation; poly-substance abuse, in remission; substance 
induced psychotic disorder with hallucinations; alcohol 
abuse; and an antisocial personality disorder.

The report of a September 2002 VA psychiatric examination  
shows that the veteran was examined for psychiatric 
complaints, and diagnosed as having schizophrenia, paranoid 
type, chronic, with a Global Assessment of Functioning (GAF) 
score of 38.  The report of a September 2002 VA examination 
shows that the veteran was examined for complaints pertaining 
to back pain.  After examination, the final diagnosis was 
residuals of lower back injury with scoliosis and spurring of 
vertebrae.

The new evidence provided since December 1979 also includes 
VA medical records dated from August 2002 to January 2003 and 
showing treatment for various complaints and conditions.  
These records include treatment for psychiatric complaints 
and contain diagnoses including schizophrenia and substance 
dependence.  

The additional records and documents are for the most part 
new and were not previously submitted.  Further, the newly 
submitted records are not cumulative of evidence available 
prior to the December 1979 rating decision.  The new 
evidence, moreover, is material for the following reasons.  

With respect to both issues, this evidence addresses elements 
necessary for service connection which were not available 
previously.  In the case of the claimed psychiatric disorder, 
the records received since December 1979 provide evidence of 
a psychiatric disorder other than mental deficiency or 
retardation.  

Previously, in the December 1979 rating decision, the RO 
denied the veteran's claim on the basis that the veteran's 
mental deficiency was a congenital condition and that no 
aggravation of that disorder was shown during service.  
Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2002).  The evidence received since December 1979 
shows that the veteran has been diagnosed with other 
psychiatric disorder including paranoid schizophrenia, which 
may, in general, be deemed acquired in or otherwise linked to 
service.  

With respect to the claimed back disorder, previously in the 
December 1979 rating decision, the RO denied the veteran's 
claim on the basis that there was no current diagnosis of a 
back disorder.  Service medical records existing at that time 
show that the veteran complained of back trouble at his April 
1969 induction examination and during his September 1969 
examination at the end of service.   However, there was no 
evidence of a current back disorder at the time of the 
December 1979 rating decision.  The evidence received since 
then includes a diagnosis of residuals of lower back injury 
with scoliosis and spurring of vertebrae.   

Based on the foregoing, the Board finds that the new evidence 
pertaining to both claimed disorders bears directly and 
substantially upon the specific matters under consideration.   
With respect to both claims, the new evidence provides an 
element necessary for service connection which was not 
previously available in that it provides evidence of a 
current diagnosis of a disorder not previously of record.
The Board is of the opinion that the new evidence received 
since December 1979, in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a psychiatric 
disorder and for a back disorder.

In sum, there is evidence not previously submitted which 
bears directly and substantially upon the specific matters 
under consideration, which is whether the veteran has a 
current psychiatric disorder other than a mental deficiency, 
or has a back disorder.  That evidence is not cumulative or 
redundant of evidence available prior to December 1979, and 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the two claims.  

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for a psychiatric disorder and for a back 
disorder.  Having so determined, the veteran's claims of 
service connection for these two disabilities are both 
reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a psychiatric 
disorder; the appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disorder; the appeal is granted to that extent.


REMAND

Above, the Board has granted the veteran's petition to reopen 
his previously denied claims of service connection for a 
psychiatric disorder and for a back disorder.  In light of 
that decision, a remand of the underlying service connection 
claims is necessary to accord the RO an opportunity to 
adjudicate the two issues on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, 
contemporaneous and thorough VA examinations and medical 
opinions would assist in clarifying the nature and etiology 
of the appellant's claimed psychiatric disorder and back 
disorder.  Such examinations and opinions would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
psychiatric disorder or back disorder,  
which have not been previously submitted.  
As part of this order, the RO should 
obtain any medical records associated 
with a Social Security Administration 
determination, including reports of any 
examinations by Counseling Psychology 
Associates, including one reportedly in 
May 2002.

3.  The RO should arrange for a 
psychiatric examination and a spine 
examination to determine the nature and 
etiology of any psychiatric disorder or 
back disorder, respectively, the veteran 
may have.  For each examination, a 
complete medical history should be 
recorded, and all studies deemed 
appropriate in the medical opinion of the 
respective examiner should be performed; 
and, all findings should be set forth in 
detail in their examination reports.  The 
examiners should review the entire claims 
folder in conjunction with the respective 
examinations, and this fact should be so 
indicated in the examination reports.  

(a)   Spine Examination:  After reviewing 
the available medical records, with 
particular attention to the veteran's 
reports of back trouble contained in the 
service medical reports of medical 
history, and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic back disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service, 
or in the case of any arthritis, became 
manifest within one year of the veteran's 
separation from service in October 1969?

(b)  Psychiatric Examination:  After 
reviewing the available medical records, 
with particular attention to an April 
1969 consultation sheet and a July 1969 
psychiatric evaluation report in the 
service medical records, and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following questions: 

(i) If an acquired psychiatric disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or in the case of any psychosis, 
became manifest within one year of the 
veteran's separation from service in 
October 1969?  

(ii)  If a mental deficiency or related 
condition is diagnosed, then:  (A) if 
determined to be a disease of congenital, 
developmental or familial origin, is it 
at least as likely as not (probability of 
50 percent or better) that such disease 
was aggravated during service?
 
(B) if determined to be a congenital 
defect, is it at least as likely as not 
(probability of 50 percent or better) 
that such defect was subject to 
superimposed disease or injury during 
service?
 
The rationale for any opinion expressed 
in the psychiatric and spine examinations 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries above, 
the examiner should explain why it is not 
feasible to respond.  

4.  Thereafter the RO should readjudicate 
the issues of entitlement to service 
connection for a psychiatric disorder and 
for a back disorder, based on a de novo 
review of the record.  If a benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case, to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the August  2003 
statement of the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



